        Case 1:21-cv-00929-SKO Document 4 Filed 06/17/21 Page 1 of 1



 1

 2

 3

 4
                                      UNITED STATES DISTRICT COURT
 5
                                      EASTERN DISTRICT OF CALIFORNIA
 6

 7

 8   RONALD WILLIAM WARD,                                 Case No. 1:21-cv-00929-SKO (PC)
 9                       Plaintiff,
                                                          ORDER TO SUBMIT NON-PRISONER
10            v.                                          APPLICATION TO PROCEED IN FORMA
                                                          PAUPERIS OR PAY THE FILING FEE
11   DR. SANJEEV BATRA,
                                                          30-DAY DEADLINE
12                       Defendant.
13

14            Plaintiff Ronald William Ward is civilly detained at the Department of State Hospitals-
15   Coalinga. He has submitted an application to proceed in forma pauperis by a prisoner. (Doc. 2.)
16   However, individuals detained pursuant to California Welfare and Institutions Code §§ 6600, et

17   seq., are civil detainees and are not prisoners within the meaning of the Prison Litigation Reform

18   Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

19            Accordingly, IT IS HEREBY ORDERED that:

20            1.      The Clerk’s Office shall send Plaintiff an application to proceed in forma pauperis

21   by a non-prisoner;

22            2.      Within 30 days of the date of service of this order, Plaintiff shall submit the

23   attached application to proceed in forma pauperis, completed and signed, or, in the alternative,

24   pay the $402 filing fee for this action. Failure to comply with this order will result in a

25   recommendation that this action be dismissed.

26
     IT IS SO ORDERED.
27

28   Dated:        June 17, 2021                                    /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
